202 F.2d 954
Mrs. Marie BISH et vir., Appellants,v.EMPLOYERS' LIABILITY ASSURANCE CORPORATION, Limited, Appellee.
No. 14016.
United States Court of Appeals Fifth Circuit.
April 3, 1953.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Judge.
Richard H. Switzer and Cleve Burton, Shreveport, La., Lunn, Irion, Switzer, Trichel & Johnson, Shreveport, La., of counsel, for appellant.
Benjamin C. King and Charles D. Egan, Shreveport, La., for appellee.
Before HOLMES, RUSSELL and STRUM, Circuit Judges.
PER CURIAM.


1
The facts here involved are in principle the same, and the same principles of law control, as in Watson v. Employers' Liability Assurance Corporation, Ltd., 202 F. 2d 407, decided by this Court, February 27, 1953, on authority of which the judgment, 102 F.Supp. 343, here appealed from is


2
Affirmed.